DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 5/20/2022.
Claims 1, 10, and 19 are amended. Claim 28 is added.
Claims 1-28 are currently pending and have been examined. 
This action is made Non-FINAL.

Response to Arguments
The Amendment filed 5/20/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection set forth in the Non-Final Office Action mailed 2/24/2022.
Applicant’s arguments, see pages 9-10, with respect to the 103 rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for the independent claims is made in view of Smith (NPL: ROBOT TRACKING AND CONTROL ISSUES IN AN INTELLIGENT ERROR RECOVERY SYSTEM) and Noda (US 20110288667 A1). Accordingly, the dependent claims are rejected as well in combination with relevant art.

Claim Objections
Claims 1, 2, 10, 11, 19, and 20 are objected to because of the following informalities:
Claims 1, 10 and 19 have been amended to recite “an envelope invariant claims 1, 2, 10, 11, 19, and 20 still recite “the condition included in the envelope invariant.” The inconsistency should be fixed.
Claims 2, 11, and 20 recite “wherein the condition included in the envelope invariant that holds between the second action of the sequence and the third action of the sequence.” There is a grammar issue because “the condition … that holds …” does not have an action provided. Additionally, this condition that holds between the second action of the sequence and the third action of the sequence has not been introduced earlier, and could be an antecedent basis issue depending on the interpretation. The examiner suggests amending to recite “wherein the condition included in the envelope invariant 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-13, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (NPL: ROBOT TRACKING AND CONTROL ISSUES IN AN INTELLIGENT ERROR RECOVERY SYSTEM) in view of Noda (US 20110288667 A1).

Regarding Claims 1, 10, and 19,
Smith teaches
(Claim 1) A method (“An overall view of the system components is given in Figure 1. The boxes correspond to procedures and the ovals correspond to data shared among procedures. There are three major parts to the process” See at least page 1070, A system for intelligent robot error recovery, paragraph 3)
(Claim 10) A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (“This implementation uses a LMI Lambda processor for automated reasoning applications and a separate, stand-alone microcomputer to host the AP Processor.” See at least page 1071, A system for intelligent robot error recovery, paragraph 7)
(Claim 19) A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations (“This implementation uses a LMI Lambda processor for automated reasoning applications and a separate, stand-alone microcomputer to host the AP Processor.” See at least page 1071, A system for intelligent robot error recovery, paragraph 7; Examiner Interpretation: The microcomputer that implements the method has a processor and memory.)
comprising: receiving an initial plan for performing a particular task (“We have designed a system that handles failures in robot programs performing parts manipulation and assembly. The system starts with a robot program and applies general knowledge about robot manipulation tasks to generate an expanded form of the program.” See at least page 1070, A system for intelligent robot error recovery, paragraph 1)
with a robot having a sensor (“Sensors are used to verify the robot’s proper operation and to detect errors.” See at least page 1071, A system for intelligent robot error recovery, paragraph 5), 
wherein the initial plan includes a sequence of two or more actions, and wherein the sequence of the two or more actions comprises a first action followed by a second action (see fig. 2 for the sequence of actions; “The system starts with a robot program and applies general knowledge about robot manipulation tasks to generate an expanded form of the program.” See at least page 1070, A system for intelligent robot error recovery, paragraph 1; Examiner Interpretation: Fig. 2 is the expanded form of the received initial plan.); 
processing, prior to beginning execution of the initial plan, the initial plan to automatically (i) determine, based at least on a type of the first or second action, that the initial plan includes an envelope invariant representing a condition that holds between the first action of the sequence and the second action of the sequence (“First, the system analyzes the robot’s task program off-line to generate a specialized description of the robot’s task. This task description has two parts: the program describing the robot’s task, and additional facts about what the task’s intentions are and what physical objects (robots, parts, tools, etc.) the task uses. The first part is referred to as the Augmented Program, or AP. The AP describes the sequence of actions the robot must perform, the sensor readings necessary to verify the performance, and information about how the robot’s actions affect objects in the robot’s work cell.” See at least page 1071, A system for intelligent robot error recovery, paragraph 4; “After inserting explicit tests to monitor the robot’s operation we end up with the automaton given in Figure 2. Each state contains no more than one robot operation; the waiting time between state transitions usually corresponds to waiting time between the initiation and completion of a robot motion. There are two extra states: one for successful completion (State 5 in the example) and one to enter if an error occurs (State 6). Significant sensor readings are indicated by predicates such as (reach rob pos) and (open rob wid). A transition occurs when a continuously tested predicates such as those becomes true. We generalize the form of these predicates so that transitions may also be caused by testing user defined variables in the original program. This makes it a simple matter to represent the control structures that occur in typical procedural programming languages.” See at least page 1071, Finite State Sequence Control, paragraph 4; Examiner Interpretation: The processing of the initial plan occurs offline before any robot control occurs. The sensor readings used to verify robot operation performance are the conditions. The conditions are represented by error types (i.e. hand-error, joint-error, hand-error, untouch, etc. See fig. 2) or predicates, interpreted as an envelope invariant.) and
processing, (“Once an error has been detected, the recovery system uses the event trace and information about the task to determine the causes and effects of the error. This information is then used to build an appropriate recovery procedure” See at least page 1071, A system for intelligent robot error recovery, paragraph 6; “Consider again the dropped object example: the robot is performing the program described earlier in Figure 2 and the object being gripped slips out as it is carried to its destination. When the object leaves the gripper one of the touch sensors will show that it is no longer in contact with the object and generate an untouch event. Looking at the Ap in Figure 3 we can see that the robot’s task would be in State 4 and that the untouch event will cause a transition to State 6, the error state. The AP Processor then stops and passes its event trace to the recoverer. The event trace corresponding to this error is given in Figure 4. The Recoverer takes the event trace and combines it with information from the Task Knowledge Base to diagnose the problem and plan the recovery. … After analyzing the error the Recoverer develops a recovery procedure for the AP Processor.” See at least page 1074, Recovery Interface, paragraph 3; Examiner Interpretation: The recovery procedure is based on the event trace, which includes the action types, and based on the particular error, which includes the envelope invariant condition.); 
executing the initial plan including sending a command to the robot to cause the robot to begin to perform the first action in the sequence (

    PNG
    media_image1.png
    762
    503
    media_image1.png
    Greyscale
; “The AP Processor is responsible for controlling the execution of the robot’s task and for interfacing with the error recovery system. It performs this task by interpreting the Augmented Program in real time.” See at least page 1072, Finite State Sequence Control, paragraph 5 and figs. 1 & 2; Examiner Interpretation: The first action, state 1, would be executed by the AP processor.); 
determining, during the execution of the initial plan, that the envelope invariant automatically determined prior to beginning execution of the initial plan has been violated before performing the second action in the sequence; and in response to determining that the envelope invariant has been violated before performing the second action in the sequence, performing the recovery operation (“Consider again the dropped object example: the robot is performing the program described earlier in Figure 2 and the object being gripped slips out as it is carried to its destination. When the object leaves the gripper one of the touch sensors will show that it is no longer in contact with the object and generate an untouch event. Looking at the Ap in Figure 3 we can see that the robot’s task would be in State 4 and that the untouch event will cause a transition to State 6, the error state. The AP Processor then stops and passes its event trace to the recoverer. The event trace corresponding to this error is given in Figure 4. The Recoverer takes the event trace and combines it with information from the Task Knowledge Base to diagnose the problem and plan the recovery. … After analyzing the error the Recoverer develops a recovery procedure for the AP Processor. This procedure is a set of AP states that, when executed, will cause the robot to recover from the error and continue with its original task.” See at least pages 1074-1075, Recovery Interface, paragraph 3; Examiner Interpretation: Even though the particular example given occurs between the 4th and 5th actions, Smith’s invention would handle this situation between the 1st and 2nd actions (state 1 and state 2).).

Smith does not explicitly teach
prior to beginning execution of the initial plan, … (ii) generate a plan for a recovery operation
However, Noda teaches
	“The error recovery library 10 stores recovery task paths according to error states generated by the error-recovery-task teaching section 12 based on causes for error occurrence and operation histories of operators provided from the section 6 for teaching task.” [0052]; “(5) The robot returns from an arbitrary position between check points to a recovery point following a recovery path given in advance in the recovery operation, and returns from that point to (1), thereby resuming the operation in a normal mode.” [0108]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to further include the teachings of Noda to extend robot operation time by more quickly recovering from a task error with a prepared recovery operation (“the industrial robot system according to Example 2 of the present invention includes … the error-recovery-task teaching section 12, the error recovery library 10 … to extend the no-error continuous operation period after the operation starts.” [0321]; “The checkpoint function for detecting error occurrence is embedded in an operation sequence of a robot output from the action planning section 4 for temporary halts in the action planning section 4 for temporary halts, and high productivity brought about by a long-term stable operation and a quick recovery upon a failure can thus be realized by enabling recovery action control from the detected error state by using the check point function.” See at least [0348]).

Regarding Claims 2, 11, and 20,
Smith further teaches
wherein the initial plan comprises a third action which follows the second action (See state 3 of  figure 2.),
and wherein the condition included in the envelope invariant that holds between the second action of the sequence and the third action of the sequence (“(joint-error mini)” and “((reach mini (-90 90 90 4 20 2)) 3)” are envelope invariants between state 2 and state 3. The condition that holds is not getting a joint error and reaching a certain position. See at least figs. 2 & 3).

Regarding Claims 3, 12, and 21,
Smith further teaches
before performing the third action in the sequence comprises determining that the robot is not in an expected position (“Significant sensor readings are indicated by predicates such as (reach rob pos) and (open rob wid). A transition occurs when a continuously tested predicate such as those becomes true.” See at least page 1071, Finite State Sequence Control, paragraph 3; “((reach mini (-90 90 90 4 20 2)) 3)” is a sensor reading needed indicating the robot is at an expected position before the third action can be executed. See at least figs. 2 and 3; Examiner Interpretation: A sensor determines whether the position has been reached or not.).

Smith does not explicitly teach
wherein determining that the envelope invariant has been violated … comprises determining that the robot is not in an expected position
However, Noda teaches
	determining that the envelope invariant has been violated based on a robot position sensor reading (“an error state is recognized from various types of sensor information (robot position, time limit, joint torques, force sensor, and image sensor)” [0349]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Smith to further include the teachings of Noda to actually recognize a robot operation failure based on robot position so that robot operation time can be extended by actually recovering from a task error rather than just waiting for the location predicate of Smith to come true (“the industrial robot system according to Example 2 of the present invention includes … the error-recovery-task teaching section 12, the error recovery library 10 … to extend the no-error continuous operation period after the operation starts.” [0321]; “The checkpoint function for detecting error occurrence is embedded in an operation sequence of a robot output from the action planning section 4 for temporary halts in the action planning section 4 for temporary halts, and high productivity brought about by a long-term stable operation and a quick recovery upon a failure can thus be realized by enabling recovery action control from the detected error state by using the check point function.” See at least [0348]).

Regarding Claim 4, 13, and 22, 
Smith further teaches
wherein determining that the envelope invariant has been violated before performing the third action in the sequence comprises determining that a precondition of the third action in the sequence has been violated (See “((joint-error mini) 6))” between states 2 and 3 in figs. 2 & 3. If there is a joint error, a recovery action is performed.; Examiner Interpretation: Even though the “((joint-error mini) 6))” isn’t explicitly described as a precondition of the third action like “((reach mini (-90 90 90 4 20 2)) 3)” (See “predicate” on at least page 1071, Finite State Sequence Control, paragraphs 3-4), its interpreted that detecting no joint errors is a predicate of the 3rd action since the condition needs to hold true for the 3rd action to be performed after the 2nd action. If this condition is violated (a joint error occurs), the robot proceeds to a recovery action rather than the third planned action.

Claims 5-8, 14-17, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (NPL: ROBOT TRACKING AND CONTROL ISSUES IN AN INTELLIGENT ERROR RECOVERY SYSTEM) in view of Noda (US 20110288667 A1) and Brooks (US 20130345875 A1).
Examiner’s interpretation is in italics inside the quotations inside parenthesis.

Regarding Claim 5, 14, and 23, 
Smith does not explicitly teach
wherein determining that the envelope invariant has been violated before performing the third action in the sequence comprises determining that a particular effect was not achieved
However, Brooks teaches
“Once the robot controller reports that something is grasped between the fingers (e.g., based on measurements of the distance between fingers or of a force exceeding a set threshold), the pick-up behavior sends a message that the hand holds a widget (since "widget" was the type of object specified in the pick-up instance). Receipt of this message by the put-down behavior satisfies two of the pre-conditions of that behavior: it now knows that the robot hand holds an object, and that the object is a widget. … if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down location is reached, one of the pre-conditions is no longer satisfied, and the put-down behavior, consequently, does not try to stack a non-existent widget at the destination location.” [0085]; Examiner Explanation: The particular effect that was determined to not have been achieved is, the control of the widget by the hand.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Smith to further include the teachings of Brooks to improve the robots flexibility to carry out tasks and automatically handle errors (“Thus, during execution of a particular task, the robot supplements the representation of that task with information about the robot's surroundings, and the objects and equipment therein, as it perceives them at that time. Taking the robot's environment into account in this manner obviates the need to make precise assumptions about the environment at the training stage, and inherently provides the robot with more flexibility to carry out its tasks, automatically handle errors, and take advantage of changed circumstances. Further, centering the training on individual tasks triggered by respective sets of circumstances allows the trainer to teach these tasks in any order, regardless of the sequential order in which tasks that make up a more complex procedure typically need to be executed. Conversely, the robot may select or propose a task based on its perception of its environment; detection of a particular type of object, for example, may cause the robot to review the tasks associated with that object, and further narrow these possibilities based on additional perceived objects--e.g., detection of a box object in combination with an empty conveyor belt may trigger tentative selection of an already-stored task involving picking up and moving boxes onto the conveyor belt.” [0014]).

Regarding Claim 6, 15, and 24,
Smith does not explicitly teach
wherein performing a recovery operation comprises: determining all preconditions for achieving the particular effect; and generating a recovery plan to achieve all preconditions for achieving the particular effect
However, Brooks teaches
 “It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors. For example, if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there (determines that the gripper needs to not be empty to achieve the effect of having control of the widget). Instead, it returns to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp (generating a recovery plan to achieve the required precondition).” [0088]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Smith to further include the teachings of Brooks to improve the robots flexibility to carry out tasks and automatically handle errors (“Thus, during execution of a particular task, the robot supplements the representation of that task with information about the robot's surroundings, and the objects and equipment therein, as it perceives them at that time. Taking the robot's environment into account in this manner obviates the need to make precise assumptions about the environment at the training stage, and inherently provides the robot with more flexibility to carry out its tasks, automatically handle errors, and take advantage of changed circumstances. Further, centering the training on individual tasks triggered by respective sets of circumstances allows the trainer to teach these tasks in any order, regardless of the sequential order in which tasks that make up a more complex procedure typically need to be executed. Conversely, the robot may select or propose a task based on its perception of its environment; detection of a particular type of object, for example, may cause the robot to review the tasks associated with that object, and further narrow these possibilities based on additional perceived objects--e.g., detection of a box object in combination with an empty conveyor belt may trigger tentative selection of an already-stored task involving picking up and moving boxes onto the conveyor belt.” [0014]).

Regarding Claim 28,
Smith does not explicitly teach
wherein generating the recovery plan comprises generating the recovery plan for achieving the particular effect.
However, Brooks teaches
 “It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors. For example, if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there (determines that the gripper needs to not be empty to achieve the effect of having control of the widget). Instead, it returns to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp (generating a recovery plan to achieve the required precondition so that the robot can gain control of the widget).” [0088]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Smith to further include the teachings of Brooks to improve the robots flexibility to carry out tasks and automatically handle errors (“Thus, during execution of a particular task, the robot supplements the representation of that task with information about the robot's surroundings, and the objects and equipment therein, as it perceives them at that time. Taking the robot's environment into account in this manner obviates the need to make precise assumptions about the environment at the training stage, and inherently provides the robot with more flexibility to carry out its tasks, automatically handle errors, and take advantage of changed circumstances. Further, centering the training on individual tasks triggered by respective sets of circumstances allows the trainer to teach these tasks in any order, regardless of the sequential order in which tasks that make up a more complex procedure typically need to be executed. Conversely, the robot may select or propose a task based on its perception of its environment; detection of a particular type of object, for example, may cause the robot to review the tasks associated with that object, and further narrow these possibilities based on additional perceived objects--e.g., detection of a box object in combination with an empty conveyor belt may trigger tentative selection of an already-stored task involving picking up and moving boxes onto the conveyor belt.” [0014]).

Regarding Claim 7, 16, and 25,
Smith does not explicitly teach
wherein determining that the envelope invariant has been violated comprises: repeatedly checking, within a robotic control loop, a memory location representing a precondition relating to the envelope invariant and determining that a value at the memory location has changed
However, Brooks teaches
 	wherein determining that the envelope invariant has been violated comprises: repeatedly checking, within a robotic control loop, a memory location representing a precondition relating to the envelope invariant (“The behavior 702 associated with the instance 700 (stored as records, with associated slots/attributes, in the instance database 114 shown in FIG. 1) includes multiple threads 703 that govern task execution and error handling; for example, one thread (conceptually executed by the task-execution module 110, though in reality by the system processor) may monitor the state of the robot's grippers to ensure that the gripper, in fact, holds an object, and another thread may initiate the motion upon a signal from the first thread. Each thread 703 has access to all the slots in the instance 700--this access is what associates the behavior 702 with the instance 700. The threads 703 further have access to a shared memory 704. Incoming messages 706, e.g., from other behaviors or from sensors, can be placed in the shared memory 704, and data stored in the shared memory 704 can be copied into outgoing messages 708.” [0080]; “the robot controller continuously sends the status of finger separation to the put-down behavior” [0085]; Examiner Explanation: The continuous monitoring of the status of the gripper (precondition) is performed by the thread, check hand, which continuously checks (control loop) the status of the behavior which is stored in a particular shared memory location labeled status on Figure 7.);
and determining that a value at the memory location has changed (“thus, if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down location is reached, one of the pre-conditions is no longer satisfied” [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Smith to further include the teachings of Brooks to improve the robots flexibility to carry out tasks and automatically handle errors (“Thus, during execution of a particular task, the robot supplements the representation of that task with information about the robot's surroundings, and the objects and equipment therein, as it perceives them at that time. Taking the robot's environment into account in this manner obviates the need to make precise assumptions about the environment at the training stage, and inherently provides the robot with more flexibility to carry out its tasks, automatically handle errors, and take advantage of changed circumstances. Further, centering the training on individual tasks triggered by respective sets of circumstances allows the trainer to teach these tasks in any order, regardless of the sequential order in which tasks that make up a more complex procedure typically need to be executed. Conversely, the robot may select or propose a task based on its perception of its environment; detection of a particular type of object, for example, may cause the robot to review the tasks associated with that object, and further narrow these possibilities based on additional perceived objects--e.g., detection of a box object in combination with an empty conveyor belt may trigger tentative selection of an already-stored task involving picking up and moving boxes onto the conveyor belt.” [0014]).

Regarding Claim 8, 17, and 26,
Smith further teaches
wherein the first action of the sequence comprises picking up an object from a first location, the second action of the sequence comprises moving the object (
    PNG
    media_image2.png
    547
    656
    media_image2.png
    Greyscale
As shown in figure 3, an object is grasped at a first location in state 3 and the robot moves the object in state 4; Examiner Interpretation: Even though these actions are not labeled as the first and second actions (they are labeled the 3rd and 4th states respectively), the actions are performed in the correct sequential order and thus could be interpreted as the first and second actions respectively.), 

Smith does not explicitly teach
and the third action of the sequence comprises placing the object at a second location 
However, Brooks teaches
“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action), and put them down in accordance with particular coordinates (third action) thereby, for example, stacking them or placing them into cardboard boxes present at the destination location.” [0003].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Smith to further include the teachings of Brooks to automate object packaging (see at least [0003] and [0081]).

Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (NPL: ROBOT TRACKING AND CONTROL ISSUES IN AN INTELLIGENT ERROR RECOVERY SYSTEM) in view of Noda (US 20110288667 A1), Brooks (US 20130345875 A1), and Hiroyuki (JP H1063327 A).
Examiner’s interpretation is in italics inside the quotations inside parenthesis.

Regarding claims 9, 18, and 27,
Smith does not explicitly teach
wherein performing the recovery operation comprises: performing, by the robot, a retraction motion; determining, using the sensor a third location of the object; and retrying one or more of the actions in the sequence.
However, Brooks teaches:
	wherein performing the recovery operation comprises: performing, by the robot, a retraction motion; … and retrying one or more of the actions in the sequence (“if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there. Instead, it returns (retraction motion) to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp (retrying first action).” [0088]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Smith to further include the teachings of Brooks to improve the robots flexibility to carry out tasks and automatically handle errors (“Thus, during execution of a particular task, the robot supplements the representation of that task with information about the robot's surroundings, and the objects and equipment therein, as it perceives them at that time. Taking the robot's environment into account in this manner obviates the need to make precise assumptions about the environment at the training stage, and inherently provides the robot with more flexibility to carry out its tasks, automatically handle errors, and take advantage of changed circumstances. Further, centering the training on individual tasks triggered by respective sets of circumstances allows the trainer to teach these tasks in any order, regardless of the sequential order in which tasks that make up a more complex procedure typically need to be executed. Conversely, the robot may select or propose a task based on its perception of its environment; detection of a particular type of object, for example, may cause the robot to review the tasks associated with that object, and further narrow these possibilities based on additional perceived objects--e.g., detection of a box object in combination with an empty conveyor belt may trigger tentative selection of an already-stored task involving picking up and moving boxes onto the conveyor belt.” [0014]).

Brooks also does not explicitly teach
	determining, using the sensor a third location of the object; … and retrying one or more of the actions in the sequence
However, Hiroyuki teaches:
Determining a third location of an object with a sensor (“a sensor that obtains position information of the operation object, and a node line selection that selects an optimal node line up to a pick position or a place position of the operation object based on the trajectory generation knowledge based on the position information of the operation object.” [Pg. 5 lines 5-8]; Examiner Interpretation: The sensor needs to obtain position information of the object in this invention because the object is located at an untaught position which is a third location because it’s different than the first (start) and second (end) taught positions.).
Recovering a dropped object by retrying an action (“the robot has a fixed component supply position and a different component installation position in a pick and place operation and a component assembling position. Error recovery where assembly work is constant and parts supply positions are undefined, scattered objects in the room are returned to fixed positions, or when parts are dropped, they are picked up again (retrying the first action) and assembly is continued. The present invention resides in adopting a configuration of a robot control method which is a work robot for performing a task.” [Pg. 4 lines 12-17]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Smith and Brooks to further include the teachings of Hiroyuki because “the conventional teaching playback method and path planning method have a problem that the robot cannot be efficiently controlled under the condition that the initial position or the target position of the moving and working robot or the operation object frequently changes” [Pg. 2 lines 20-23] and the ability to detect the location and recover the object reduces “the trouble of re-teaching a robot operation each time the position of a moving or working robot or an operation object changes.” [Pg. 2 lines 24-30]

Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
Fox (US 20200174455 A1) is pertinent because it discusses authorizing the starts and ends of actions and detect violation of invariants relating to automated planning and uses scalable infrastructure for supporting multi-domain and multi-layered plan-based control of an autonomous and/or robotic system.
Brooks (NPL: Symbolic Error Analysis and Robot Planning) is pertinent because it discusses a robot planner that plans robot actions and a plan checker that can provide information on how to fix a plan to ensure that it will work. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                         /ABBY Y LIN/ Supervisory Patent Examiner, Art Unit 3664